This suit was filed in the court below by the appellee against the appellant to recover damages for the destruction of a house. A judgment was rendered in favor of the appellee, and this appeal is from that judgment. *Page 446 
The record before us contains no answer of the defendant in the court below, and no assignment of error. It also shows that the appeal bond was not filed in the court below within the time required by law.
The appeal will for that reason be dismissed, and the costs taxed against the appellant.